                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                      SHERMAN DIVISION


PATRICK CRAWFORD FITZSIMMONS                     §

VS.                                              §                   CIVIL ACTION NO. 4:18cv639

TOM WATTS, ET AL.                                §

                                     ORDER OF DISMISSAL

       The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Christine A. Nowak. The Report and Recommendation of the Magistrate Judge,

which contains proposed findings of fact and recommendations for the disposition of such action,

has been presented for consideration, and no objections thereto having been timely filed, the court

is of the opinion that the findings and conclusions of the Magistrate Judge are correct and adopts

same as the findings and conclusions of the court. It is therefore

       ORDERED that the complaint is DISMISSED without prejudice for want of prosecution

and failure to obey an order of the court. Fed. R. Civ. P. 41(b); Rule 41, Local Rules for the Eastern

District of Texas. All motions not previously ruled on are DENIED.


              .   SIGNED this the 14th day of February, 2019.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE
